DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the water storage cavity" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3-6, 9-11,13,14-20,22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 106491056 A) in view of Ningbo Deruntang Intelligent Technology (CN108852212A), hereinafter Ningbo  and Zhu et al. (WO 2019056997 A1), hereinafter Zhu  further in view of Lee ( KR 101024627 B1)
	Regarding claim 1,  Wang teaches 
a floor scrubber (abstract) and wherein the floor scrubber comprises a housing ( see  below element 10 in figure 1) connected to a handle ( operating lever 10, figure 1) a motor (motor 2, figure 1) is arranged in the housing, and a scrubbing disc (floor mopping disks , figure 1; abstract) is arranged under the housing and the scrubbing disc is driven by the motor to rotate (abstract, figure 1); 
Wang fails to teach a self- cleaning device matched with the floor scrubber where  the self-cleaning device comprises a barrel, the barrel is connected to a support member configured to support the floor scrubber, and a wiper member is arranged in the barrel; when the floor scrubber is placed in the barrel to be dried, the support member supports the floor scrubber, and the wiper member abuts against the scrubbing disc; and when the scrubbing disc rotates or the wiper member moves, water and/or dirt on the scrubbing disc are/is wiped off by the wiper member, wherein the wiper member is a roller, and the roller is rotatably arranged in the barrel with a self-axis as a rotation axis and the roller is configured to rotate in one direction; when the scrubbing disc rotates forward, the roller rotates synchronously; and when the scrubbing disc rotates reversely, the roller stops rotating, and wherein water is contained in the barrel for water to reach the roller, the roller rotates to bring water onto the scrubbing disc and the roller rubs with the scrubbing disc to clean the scrubbing disc.
Wang fails to a self-cleaning device comprises a barrel, the barrel is connected to a support member configured to support the floor scrubber, and a wiper member is arranged in the barrel; when the floor scrubber is placed in the barrel to be dried, the support member supports the floor scrubber, and the wiper member abuts against the scrubbing disc; and when the scrubbing disc rotates or the wiper member moves, water and/or dirt on the scrubbing disc are/is wiped off by the wiper member, wherein the wiper member is a roller, and the roller is rotatably arranged in the barrel with a self-axis as a rotation axis and the roller is configured to rotate in one direction; when the scrubbing disc rotates forward, the roller rotates synchronously; and when the scrubbing disc rotates reversely, the roller stops rotating, and wherein water is contained in the barrel for water to reach the roller, the roller rotates to bring water onto the scrubbing disc and the roller rubs with the scrubbing disc to clean the scrubbing disc.
Ningo teaches a self- cleaning device (abstract) where the self-cleaning device comprises a barrel (bucket body 1, figure 1) the barrel is connected to a support member configured to support the floor scrubber ( claim 1, recites the bucket has supporting structure used to support a mop disc), and a wiper member (cleaning part 4, figure 1, 3) is arranged in the barrel; when the floor scrubber is placed in the barrel to be dried (Ningo discloses there two periods that occur within the barrel body one of them is the drying period) , the support member supports the floor scrubber, and the wiper member abuts against the scrubbing disc (“only the cleaning component 4 squeezes and scrapes the wiping objects 19 at the same fixed height position to dry the wiping objects.”); and when the scrubbing disc rotates or the wiper member moves, dirt on the scrubbing disc is wiped off by the wiper member (Ningbo teaches the rotation of the flat mop head starts the drying operation, which mainly scrapes off the residual water on the wiping materials 19 through the cleaning component 4) is configured to rotate in one direction (the self-cleaning device Of Ningo is capable of performing this action); wherein water  is contained in the barrel for water to reach the roller, the roller rotates to bring water onto the scrubbing disc and the roller rubs with the scrubbing disc to clean the scrubbing disc ( abstract, Ningbo discloses water pump 5 to spray water into two periods, the first period is a water spraying stage, at this time, the water pump sprays water on one side and combines the cleaning component 4 to squeeze and scrape the wiping objects 19 at the fixed height position to clean the wiping objects).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Wang to include the self-cleaning device of Ningbo. This modification would reduce the need for a user to manual wash and clean mop of Wang. 
In regards to the claimed rollers, Wang as modified by Ningbo does not disclose this feature.  However, Zhu teaches a floor scrubber and a self-cleaning device wherein the wiper member is a roller (roller 3, figures 1-3), and the roller is rotatably arranged in the barrel with a self-axis as a rotation axis (Zhu discloses roller 3 rotates relative to the cleaning tub 2 with its own axial axis as a rotating axis) and the roller is configured to rotate in one direction; when the scrubbing disc rotates forward, the roller rotates synchronously; and when the scrubbing disc rotates reversely, the roller stops rotating (Zhu discloses “When cleaning, the mop head 12 rotates to drive the roller 3 to rotate,”)
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Wang to include the teachings of Zhu’s rollers within a self-cleaning device. This modification would help reduce the buildup of dirt on Wang’s mop.
In regards to the ratchet system, Wang as modified does not disclose this feature.   However, Lee teaches and when the scrubbing disc rotates reversely, the roller stops rotating (Lee discloses a mop washing bucket where it includes the use of ratchet mechanism so that rotates only in one direction; “that the ratchet mechanism 151 can be rotated in only one direction. The rotating body 140 is preferably installed to be rotated in one direction by the rotation driving unit 150.”)
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Wang to include the teachings of Lee ratchet system so mop moves only one direction, not able to move in reverse. This modification would allow a user to perform dry cleaning of Wang at any moment during the use. Additionally, as disclosed by the applicant this common structure used in the art to control the movement of a cleaning apparatus (see para 2 of page 7). 
Regarding claim 3, modified Wang teaches the support member is arranged in the barrel (Ningbo claim 1, recites the bucket has supporting structure used to support a mop disc)
Regarding claim 4, wherein the support member is arranged above the barrel (see Ningbo figures 1 and claim 1, support member is arrange above the bottom portion of the barrel) , the handle is provided with a hanging part (see Ningbo figure 10, figure 12), and the support member is connected to the hanging part to support the floor  scrubber (see figure 12).
Regarding claim 5, modified Wang teaches scrubbing disc is a circular disc and rotates (see floor mopping disks 1 , figures 1-3; abstract), and the wiper member is maintained in the barrel (see Ningbo teaches cleaning component 4 within barrel see figures 8-12).
Regarding claim 6, modified Wang teaches the scrubbing disc is a circular disc (see floor mopping disks 1 , figures 1- 3; abstract), and the wiper member (Zhu roller 3, figure 1) is rotatably arranged with a center of the scrubbing disc as a rotation point (see figure 3).
Regarding claim 9, modified Wang teaches a ratchet mechanism ( Lee discloses a mop washing bucket where it includes the use of ratchet mechanism so that rotates only in one direction; “that the ratchet mechanism 151 can be rotated in only one direction. The rotating body 140 is preferably installed to be rotated in one direction by the rotation driving unit 150.”), and the ratchet mechanism is configured to realize an unidirectional rotation of the roller.
Regarding claim 10, modified Wang teaches a mounting base (see Lee ratchet mechanism mounting part 143, figure ), a rotary shaft (see Lee rotary shaft 141, figure 5)  is arranged at an end of the roller and the rotary shaft is provided with ratchet teeth (locking jaws 135, figure 5” the fixing part 153 includes a plurality of locking holes 153a which are caught by the elastic locking jaws 135 and fixed to the lifting frame 131”)., the mounting base is provided with convex teeth (see Lee latching jaws 145, ; “ 143, latching jaws 145 formed in the same rotational direction are formed at intervals so that the ratchet mechanism 151 can be rotated in only one direction’” see figures 1-7)and a cavity (see figure 5), the rotary shaft is arranged in the cavity (see Lee figures 1-5, and the cavity comprises a movement space, and the rotary shaft moves in the movement space; when the scrubbing disc rotates forward, the rotary shaft rolls away from the convex teeth; and when the scrubbing disc rotates reversely, the rotary shaft rolls towards the convex teeth to allow the convex teeth to be inlaid into the ratchet teeth, and the roller is made to stop rotating (Lee discloses latching jaws 145 formed in the same rotational direction are formed at intervals so that the ratchet mechanism 151 can be rotated in only one direction’ work together to allow rotation directional only be in one direction see figures 1-7).
Regarding claim 11, modified Wang teaches a scrubbing part (balls 5, figure 3) and a mounting disc (ball disk 6, figure 1, 3)  configured to mount the scrubbing part, the motor (motor 2, figure 1) is connected to the mounting disc, and the scrubbing part is detachably arranged on the mounting disc.
Regarding claim 13, modified Wang teaches a water supply device (see Lee water tank 25, figure 16) configured to supply water to the scrubbing disc, the water supply device comprises a water pump (see Lee water pump 5, figure 16), and when the scrubbing disc is to be cleaned with water, the water pump (see Lee water pump 5, figure 16) operates to pump water from the barrel.
Regarding claim 15, modified Wang teaches a water pump (see Lee water pump 5, figure 16) operates to pump the water from the water storage cavity (see Lee water tank 25, figure 16) isolated from the barrel to the scrubbing disc, and the water wiped off from the scrubbing disc by the wiper member is received in the barrel.
Regarding claim 16, modified Wang teaches the water pump (see lee water pump 5, figure 16) comprises a cylinder(“ see figure 20 Lee an input shaft of the water  pump) and the cylinder is provided with   a water inlet (see Lee water pump 5, the acceleration transmission set is positioned below the speed reducing mechanism and is arranged in the water inlet chamber 92 ) , a spiral blade (see pump 5, figure 16 )” is arranged in the cylinder and the spiral blade spirally extends along an inner wall of the cylinder from bottom to top, the cylinder is configured to rotate with respect to the barrel, the scrubbing disc is arranged above the cylinder, and the cylinder is driven to rotate when the scrubbing disc rotates (“see Lee water pump 5 does not spray water any more after the water in the water storage chamber 91 is sprayed under the switch structure closing state.”)
Regarding claim 17, modified Wang teaches an inner diameter of the cylinder is gradually increased from bottom to top (see figure 16, where pump 5 within).
Regarding claim 18, modified Wang teaches the support member is fixedly connected to the cylinder (see figure 12 16, area where pump 5 sits connected to support member hold mop as shown in figure 12)
Regarding claim 19, modified Wang teaches a gap is reserved between the inner cylinder and the cylinder, the inner cylinder is coaxial with the cylinder and the inner cylinder is fixedly (see area where pump 5 sits inner and outer walls are spaced apart shown in figure 16 of lee with structure that connects them).
Regarding claim 20,  modified Wang teaches the inner cylinder is fixedly connected to the cylinder, and the support member is fixedly connected to the inner cylinder (see area where pump 5 sits inner and outer walls are spaced apart shown in figure 16 of lee with structure that connects them).
Regarding claim 22, modified Wang teaches a pressing rib (see balls 5, figure 1, 3)  is arranged at a bottom of the housing and the pressing rib is located between two scrubbing discs, and in a floor scrubbing state, the pressing rib is pressed against a scrubbing part (see figures 1, 3).
Claim(s) 2,12,14  are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 106491056 A) in view of Ningbo Deruntang Intelligent Technology (CN108852212A), hereinafter Ningbo  and Zhu et al. (WO 2019056997 A1), hereinafter Zhu  further in view of Lee ( KR 101024627 B1) and Jang et al (WO 2018012912 A1).  
Regarding claim 2, Wang teaches all limitations stated above ,and teaches an even number of discs  but fails disclose an even number of the scrubbing discs are arranged and are divided into two symmetrical groups, and the two symmetrical groups of the scrubbing discs rotate in opposite directions.
Jang teaches an even number of the scrubbing discs (spin mop 120 and 130, figure 1) are arranged and are divided into two symmetrical groups, and the two symmetrical groups of the scrubbing discs rotate in opposite directions (pages 4, 7 of translated document).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Wang mop to include the teachings of Jang’s mop where it discloses an even number of the scrubbing discs are arranged and are divided into two symmetrical groups, and the two symmetrical groups of the scrubbing discs rotate in opposite directions. This modification would help with a user ability to clean more efficiently.
Regarding claim 12, modified Wang teaches all limitations stated above but fails to disclose the scrubbing disc comprises a scrubbing part and a mounting disc configured to mount the scrubbing part, the motor is connected to the mounting disc, and the scrubbing part is sewn on the mounting disc.
Jang teaches a scrubbing part and a mounting disc configured to mount the scrubbing part (see figures 1 - 2), the motor is connected to the mounting disc, and the scrubbing part is sewn on the mounting disc (pages 3-7).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further  modified Wang mop to include the teachings of Jang’s mop a scrubbing part and a mounting disc configured to mount the scrubbing part, the motor is connected to the mounting disc, and the scrubbing part is sewn on the mounting disc. This modification would help with ensuring that scrubbing part is securely attached to mounting disc.
Regarding claim 14, modified Wang teaches all limitations stated above and water supply tank (water tank 25, figure 16) but fails to teach a water receiver (water inlet 252, figure 19), and the water receiver is provided with a water outlet connected to a water valve (one way valve); when the scrubbing disc is to be cleaned with water, the water valve is opened to supply water to the scrubbing disc via the water outlet; and water and/or dirt wiped off from the scrubbing disc by the wiper member are/is received in the barrel ,but fails to teach the water receiver is located above the scrubbing disc,
Jang teaches a water supply device, the water supply device comprises a water receiver, the water receiver is connected to the barrel and the water receiver is located above the scrubbing disc, and the water receiver is provided with a water outlet connected to a water valve; when the scrubbing disc is to be cleaned with water, the water valve is opened to supply water to the scrubbing disc via the water outlet; and water and/or dirt wiped off from the scrubbing disc by the wiper member are/is received in the barrel (pages 5,10,13, see water supply device 260).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Wang mop to include the teachings of Jang’s to include a water receiver. This modification would help with transferring water from barrel to scrubbing disc.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 106491056 A) in view of Ningbo Deruntang Intelligent Technology (CN108852212A), hereinafter Ningbo  and Zhu et al. (WO 2019056997 A1), hereinafter Zhu  further in view of Lee ( KR 101024627 B1) and Delangue ( US 20180028040 A1).
Regarding claim 21, modified Wang teaches all limitations stated above and teaches two cleaning bodies (Zhu roller 3, and rotating roller 24, figure 10-11) but fails to teach cleaning bodies are circumferentially arranged in an array manner with a center of the roller as a baseline, and the second cleaning body is arranged corresponding to an edge of a scrubbing part and the second cleaning body protrudes with respect to the first cleaning body.
Delangue teaches the wiper member is a roller, a first cleaning body and a second cleaning body are circumferentially arranged in an array manner with a center of the roller as a baseline, and the second cleaning body is arranged corresponding to an edge of a scrubbing part and the second cleaning body protrudes with respect to the first cleaning body (see wringing rollers 63, figures 1, 3-4).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Wang mop to include the teachings of Delanuge for self-cleaning device. This modification would help with cleaning off the scrubbing discs of the floor scrubber.  
Response to Arguments
Applicant’s arguments, see pages 8-13, filed 10-8-2022, with respect to claims 1-6,9-22 have been fully considered and are persuasive.  The 103 rejections of office action dated  has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 6:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                            
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723